PER CURIAM.
We initially accepted for review the Fourth District Court of Appeal’s decision in Hogan v. State, 753 So.2d 570 (Fla. 4th DCA 1999), based on certified conflict with the First District Court of Appeal’s decisions in McDonald v. State, 578 So.2d 371 (Fla. 1st DCA 1991), and Highsmith v. State, 580 So.2d 234 (Fla. 1st DCA 1991). Upon further consideration, we find that review was improvidently granted. Accordingly, this review proceeding is dismissed.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.